***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        HOUSING AUTHORITY OF THE CITY OF
          NEW LONDON v. BRUCE STEVENS
                   (AC 43471)
                       Alvord, Clark and Norcott, Js.

                                   Syllabus

The plaintiff housing authority sought, by way of summary process, to regain
    possession of certain premises leased to the defendant tenant. The
    plaintiff served on the defendant a notice to quit possession of the
    premises alleging that the defendant’s conduct constituted a serious
    nuisance under the applicable statute (§ 47a-15 (B) and (C)). Thereafter,
    the plaintiff commenced this summary process action by serving on the
    defendant a summons and complaint. The defendant filed an answer
    and special defenses alleging, among other things, that he was entitled
    to an accommodation because of his psychiatric disability. Subsequently,
    the defendant filed a motion to dismiss for lack of subject matter jurisdic-
    tion because the plaintiff had not issued a pretermination notice. The
    trial court rendered judgment of possession in favor of the plaintiff on
    the basis of the defendant’s violation of § 47a-15 (C) and denied the
    defendant’s motion to dismiss, from which the defendant appealed to
    this court. Held:
1. The trial court had subject matter jurisdiction over this summary process
    action: the notice to quit issued by the plaintiff, which complied with
    statutory requirements (§ 47a-23), provided the court with jurisdiction
    over the plaintiff’s claims; moreover, given that the plaintiff alleged that
    the defendant’s conduct constituted a serious nuisance, the plain and
    unambiguous language of § 47a-15 made clear that the plaintiff was
    not required to serve a pretermination notice on the defendant, and,
    therefore, the lack thereof did not deprive the court of subject matter
    jurisdiction; furthermore, the court did not need to reach the merits of
    whether the defendant’s conduct did, in fact, constitute a serious nui-
    sance in order to exercise jurisdiction over this action.
2. The defendant could not prevail on his claim that the court improperly
    rendered judgment for the plaintiff because his acts or omissions did
    not constitute a serious nuisance within the meaning of § 47a-15 (C):
    although the defendant claimed that the court’s decision relied on a
    subordinate, erroneous finding that the defendant had harassed another
    resident, the court did not make that finding and, instead, made clear
    that its decision in favor of the plaintiff was based on the condition of
    the defendant’s apartment; moreover, the record supported the court’s
    conclusion that the condition of the defendant’s apartment constituted
    a serious nuisance because it presented an immediate and serious danger
    to the safety of the other tenants.
3. The defendant’s claims that the trial court made clearly erroneous factual
    findings regarding whether the plaintiff reasonably accommodated him
    and that the court’s findings were the result of implicit bias were not
    reviewable, the defendant having failed to brief the claims adequately:
    the defendant’s briefs before this court were completely devoid of any
    legal analysis, as his argument mostly restated portions of the record,
    without providing any context or explanation of how those facts sup-
    ported or related to his legal claims; moreover, the defendant failed to
    explain why either of the two authorities that he cited, an Iowa criminal
    case and an American Bar Association publication, were instructive in
    light of the facts of this case, or how the specific findings he challenged
    were relevant to the court’s judgment.
     Argued September 21, 2021—officially released January 4, 2022

                             Procedural History

   Summary process action, brought to the Superior
Court in the judicial district of New London, Housing
Session at Norwich, and tried to the court, Hon. Francis
J. Foley, judge trial referee; judgment for the plaintiff,
from which the defendant appealed to this court.
Affirmed.
  John L. Giulietti, for the appellant (defendant).
  Lloyd L. Langhammer, for the appellee (plaintiff).
                          Opinion

   CLARK, J. In this summary process action, the defen-
dant, Bruce Stevens, appeals from the trial court’s judg-
ment of possession rendered in favor of the plaintiff,
the Housing Authority of the City of New London. The
defendant claims that the court (1) lacked subject mat-
ter jurisdiction because the plaintiff failed to deliver to
the defendant a pretermination, or Kapa,1 notice prior
to commencing its summary process action against him,
(2) improperly found that his conduct constituted a
serious nuisance within the meaning of General Statutes
§ 47a-15 (C), and (3) made certain factual findings that
are not supported by the evidentiary record. We affirm
the judgment of the trial court.
  The record reveals the following facts and procedural
history that are relevant to our resolution of the defen-
dant’s appeal. In 2013, the defendant entered into a
written lease with the plaintiff for an apartment in a
public housing complex for persons with disabilities
and the elderly. In 2019, the defendant, an individual
with psychiatric disabilities, was hospitalized on several
occasions. On March 26, 2019, the police escorted the
defendant from his apartment to an ambulance that
took him to the Pond House, which is a behavioral
health unit located within the Lawrence and Memorial
Hospital. An officer involved in that incident subse-
quently informed Avalon LeBlanc, the plaintiff’s prop-
erty manager, that, given what the officer had observed
while escorting the defendant from the apartment, the
apartment should be condemned. Later that day,
LeBlanc and a maintenance worker entered the defen-
dant’s apartment. LeBlanc took photographs of the hall-
way adjacent to the defendant’s apartment door and
the interior of his apartment.
   The next day, March 27, 2019, the plaintiff served on
the defendant a notice to quit possession. The notice
to quit indicated, among other things, that the defendant
wilfully caused substantial destruction to his dwelling
unit by ripping up tiles from the floor, rendering appli-
ances inoperable, clogging the sink and toilet, and filling
the apartment with trash and other debris that had left
the unit uninhabitable, constituting a serious nuisance
in violation of § 47a-15 (B). The notice to quit also
alleged that the defendant’s conduct presented an
immediate and serious danger to the safety of other
tenants, constituting a serious nuisance in violation of
§ 47a-15 (C), because the defendant had harassed
another resident and dragged bags of trash down the
stairs and through common areas, leaving behind a trail
of food and other refuse.2
  On April 17, 2019, the plaintiff commenced this sum-
mary process action by serving on the defendant a sum-
mons and complaint. The complaint alleged two claims
sounding in serious nuisance, which were identical to
the allegations in the notice to quit.3 Thereafter, the
defendant filed an answer and special defenses and a
motion to dismiss. The motion to dismiss asserted, inter
alia, that the acts alleged in the notice to quit did not
constitute a serious nuisance and that the trial court
consequently lacked subject matter jurisdiction
because the plaintiff had failed to issue the pretermina-
tion notice required in summary process actions when
an eviction is based upon grounds other than serious
nuisance or another exception set forth in § 47a-15.
The plaintiff filed a memorandum in opposition to the
defendant’s motion to dismiss. All matters, including the
defendant’s motion to dismiss challenging the court’s
subject matter jurisdiction, were consolidated for trial,
which commenced on October 1, 2019.
  At trial, Virginia Watrous, a resident in the building
and the head of the tenants association, testified that
she was sitting in her apartment at approximately 8
o’clock one evening when she heard an ‘‘ungodly noise
by [her] door.’’ When she got up to investigate the noise,
she noticed that someone had slipped a floor tile under
her apartment door. About forty-five minutes later, she
observed that another tile was being pushed under her
door. When she opened the door, she saw the defendant
standing against the wall across from her apartment.
She subsequently filed with the property manager a
written complaint in which she claimed that the defen-
dant had scared her during that incident.
   LeBlanc, the plaintiff’s property manager, testified
about what she observed when she inspected the defen-
dant’s apartment. She also described thirteen photo-
graphs of the defendant’s apartment, which were
entered into evidence. LeBlanc stated that the defen-
dant had thrown garbage in the hallway outside of his
apartment. The trash was strewn about, the floor was
wet, and bags of garbage impeded an exit, which pre-
sented a safety concern. According to LeBlanc, the inte-
rior of the apartment was filthy and had a very bad
odor; something had been smeared all over the walls;
dishes containing spoiled food were scattered through-
out the apartment; there were piles of soggy bags of
trash; rotting food and grease covered the oven, stove
and kitchen walls, which presented a fire hazard; the
kitchen sink was clogged and full of greasy, dirty water
and dishes; the toilet was unusable because multiple
household items had been stuffed into the bowl; and
there was standing water on the bathroom floor.
LeBlanc further testified that she had to step over bags
of garbage and there was no clear pathway through the
apartment. The defendant’s personal belongings were
in disarray and were stacked four feet high in some
places, ‘‘similar to . . . a hoarding situation.’’ Addition-
ally, the smoke alarms were inoperable because the
batteries had been removed, floor tiles had been ripped
up from the entryway to the kitchen, and the refrigera-
tor was not working because the circuit breaker had
been tripped. LeBlanc also testified that the defendant
never submitted maintenance requests to report any of
these issues.
   The defendant testified at length about his physical
and mental health issues. He claimed that he had picked
up tiles that had come loose from his floor because he
is diabetic and did not want to cut his feet. He only
placed the tiles under Watrous’ door to make a mainte-
nance complaint.
   On October 4, 2019, following the close of evidence,
the court issued its memorandum of decision. With
respect to count one of the plaintiff’s complaint alleging
a serious nuisance in violation of § 47a-15 (B), the court
found that the plaintiff failed to prove that the defendant
substantially or wilfully had destroyed part of his apart-
ment and rendered judgment in favor of the defendant.
With respect to the second count alleging a serious
nuisance in violation of § 47a-15 (C), the court found
that the condition of the apartment presented ‘‘an imme-
diate and serious danger to the safety of other tenants
of the building.’’ Accordingly, the court rendered judg-
ment of possession in favor of the plaintiff. This appeal
followed. Additional facts and procedural history will
be set forth as necessary.
                             I
  The defendant’s first claim is that, because his con-
duct did not constitute a serious nuisance within the
meaning of § 47a-15 (C), the plaintiff’s failure to serve
him with a pretermination notice deprived the court of
subject matter jurisdiction. The plaintiff counters that
no pretermination notice was required because the
plaintiff had alleged that the defendant had created a
serious nuisance within the meaning of § 47a-15 (C).4
We agree with the plaintiff.
   We begin by setting forth our standard of review and
a brief overview of the statutory scheme that governs
summary process actions. ‘‘[S]ummary process is a spe-
cial statutory procedure designed to provide an expedi-
tious remedy. . . . It enable[s] landlords to obtain pos-
session of leased premises without suffering the delay,
loss and expense to which, under the common-law
actions, they might be subjected by tenants wrongfully
holding over their terms. . . . Summary process stat-
utes secure a prompt hearing and final determination.
. . . Therefore, the statutes relating to summary pro-
cess must be narrowly construed and strictly followed.’’
(Internal quotation marks omitted.) Bayer v. Showmo-
tion, Inc., 292 Conn. 381, 388, 973 A.2d 1229 (2009).
   ‘‘Pursuant to § 47a-15, before a landlord may proceed
with a summary process action, except in those situa-
tions specifically excluded, the landlord must first
deliver a [pretermination] notice to the tenant speci-
fying the alleged violations . . . .’’ (Emphasis added;
internal quotation marks omitted.) Josephine Towers,
L.P. v. Kelly, 199 Conn. App. 829, 836, 238 A.3d 732,
cert. denied, 335 Conn. 966, 240 A.3d 281 (2020). A
pretermination notice provides the tenant with an
opportunity to remedy the violations and avoid a sum-
mary eviction. St. Paul’s Flax Hill Co-operative v. John-
son, 124 Conn. App. 728, 734–35, 6 A.3d 1168 (2010),
cert. denied, 300 Conn. 906, 12 A.3d 1002 (2011). When
a ‘‘landlord elects to proceed under sections 47a-23 to
47a-23b, inclusive, to evict based on . . . conduct by
the tenant which constitutes a serious nuisance’’; Gen-
eral Statutes § 47a-15; however, a pretermination notice
is not required.. Section 47a-15 defines ‘‘ ‘serious nui-
sance’ ’’ in relevant part as ‘‘(B) substantial and wilful
destruction of part of the dwelling unit or premises [or]
(C) conduct which presents an immediate and serious
danger to the safety of other tenants . . . .’’
    In the present case, the notice to quit alleged that
the plaintiff was terminating the defendant’s tenancy
because his conduct constituted a serious nuisance
under § 47a-15 (B) and (C). The plain and unambiguous
language of § 47a-15 makes clear that the plaintiff was
therefore not required to issue the defendant a pretermi-
nation notice. It unequivocally provides that a pretermi-
nation notice is not required when the landlord seeks
to evict, pursuant to §§ 47a-23 to 47a-23b, inclusive,
based on circumstances constituting a serious nui-
sance. See Cardinal Realty Investors, LLC v. Bernas-
coni, 287 Conn. 136, 138 n.3, 946 A.2d 1242 (2008)
(‘‘[b]ecause the plaintiff alleged that the conditions in
the defendant’s room constituted a serious nuisance,
the provisions of § 47a-15 requiring . . . a [pretermina-
tion] notice . . . did not apply’’). When a landlord
seeks to recover possession of leased property on the
basis of a serious nuisance, ‘‘[a] landlord may simply
serve a notice to quit alleging serious nuisance and, if
appropriate, move to the next step.’’ (Footnote omit-
ted.) Josephine Towers, L.P. v. Kelly, supra, 199 Conn.
App. 837.
  Notwithstanding the plain language of § 47a-15, the
defendant claims that, under the specific facts of this
case, he was entitled to a pretermination notice and
the lack thereof deprived the court of subject matter
jurisdiction. His claim is premised entirely upon his
contention that his conduct did not constitute a serious
nuisance within the meaning of § 47a-15. The defendant,
however, mistakenly conflates the court’s subject mat-
ter jurisdiction with the merits of the plaintiff’s sum-
mary process claim.
  ‘‘[B]ecause [a] determination regarding a trial court’s
subject matter jurisdiction is a question of law, our
review is plenary.’’ (Internal quotation marks omitted.)
Housing Authority v. Rodriguez, 178 Conn. App. 120,
126, 174 A.3d 844 (2017). ‘‘Subject matter jurisdiction
involves the authority of the court to adjudicate the
type of controversy presented by the action before it.
. . . [A] court lacks discretion to consider the merits
of a case over which it is without jurisdiction . . . .’’
(Internal quotation marks omitted.) Hlinka v. Michaels,
204 Conn. App. 537, 540–41, 254 A.3d 361 (2021).
   ‘‘There is no doubt that the Superior Court is author-
ized to hear summary process cases; the Superior Court
is authorized to hear all cases except those over which
the probate courts have original jurisdiction. . . . The
jurisdiction of the Superior Court in summary process
actions, however, is subject to [certain] condition[s]
precedent.’’ (Citation omitted; internal quotation marks
omitted.) Presidential Village, LLC v. Perkins, 332
Conn. 45, 56, 209 A.3d 616 (2019). ‘‘Our Supreme Court
has stated that [a]s a condition precedent to a summary
process action, proper notice to quit is a jurisdictional
necessity. . . . Simply put, before a landlord may pur-
sue its statutory remedy of summary process, the land-
lord must prove compliance with all of the applicable
preconditions set by state and federal law for the termi-
nation of the lease.’’ (Internal quotation marks omitted.)
Housing Authority v. Brown, 129 Conn. App. 313, 317,
19 A.3d 252 (2011).
  In general, the conditions that must be met prior to
the commencement of a summary process action are
set forth in § 47a-23.5 To invoke the court’s subject
matter jurisdiction over a summary process action, a
landlord must therefore, at a minimum, prove compli-
ance with § 47a-23, which requires a landlord seeking
to terminate a lease or rental agreement for serious
nuisance to deliver to the occupant or lessee a notice to
quit possession. In contrast to a pretermination notice,
which provides the tenant with an opportunity to rem-
edy violations and does not terminate a tenancy, ‘‘ser-
vice of a notice to quit possession pursuant to § 47a-
23 is typically an unequivocal act terminating a lease
agreement with a tenant.’’ St. Paul’s Flax Hill Co-op v.
Johnson, supra, 124 Conn. App. 735. The notice to quit
must be in writing, notify the tenant that the tenant
must quit possession or occupancy of the premises on
a specified date, include the address of the property,
and state ‘‘the reason or reasons for the notice to quit
possession or occupancy using the statutory language
or words of similar import.’’ General Statutes § 47a-
23 (b).
   It follows that, for purposes of determining whether
it had subject matter jurisdiction over the plaintiff’s
summary process action, the court in the present case
needed to determine only whether the notice to quit
issued by the plaintiff complied with § 47a-23. The court
did not need to reach the merits of whether the defen-
dant’s conduct did, in fact, constitute a serious nuisance
in order to exercise jurisdiction over this action.
  ‘‘[T]o establish subject matter jurisdiction, the court
must determine that it has the power to hear the general
class [of cases] to which the proceedings in question
belong.’’ (Internal quotation marks omitted.) Lampa-
sona v. Jacobs, 209 Conn. 724, 728, 553 A.2d 175, cert.
denied, 492 U.S. 919, 109 S. Ct. 3244, 106 L. Ed. 2d
(1989). Although, in certain cases, ‘‘it is necessary to
examine the facts of the case to determine whether it
is within a general class that the court has power to
hear’’; id.; see, e.g., id., 730 (whether notice was proper
required inquiry into defendant’s status as resident of
mobile home park to determine which summary pro-
cess provision controlled); Colonial Investors, LLC v.
Furbush, 175 Conn. App. 154, 165, 167 A.3d 987
(whether court lacked jurisdiction because notice to
quit was defective for failure to state properly total rent
owed required examination of facts), cert. denied, 327
Conn. 968, 173 A.3d 953 (2017); this is not such a case.
The plaintiff commenced this summary process action
on the grounds that the defendant’s conduct constituted
a serious nuisance within the meaning of § 47a-15 (B)
and (C). Its notice to quit included the requisite lan-
guage set forth in § 47a-23 (b), and the defendant did
not claim that the notice to quit was otherwise defective
in form or delivery. Accordingly, the plaintiff’s undis-
puted compliance with the requirements of § 47a-23
provided the court with subject matter jurisdiction over
the plaintiff’s claims.
                            II
  The defendant also claims that the court improperly
rendered judgment for the plaintiff because his acts or
omissions did not constitute a serious nuisance within
the meaning of § 47a-15 (C). We disagree.
   ‘‘[T]he existence of a nuisance generally is a question
of fact, for which we invoke a clearly erroneous stan-
dard of review . . . .’’ (Internal quotation marks omit-
ted.) Sproviero v. J.M. Scott Associates, Inc., 108 Conn.
App. 454, 467, 948 A.2d 379, cert. denied, 289 Conn.
906, 957 A.2d 873 (2008). ‘‘A finding of fact is clearly
erroneous when there is no evidence in the record to
support it . . . or when although there is evidence to
support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mis-
take has been committed. . . . Because it is the trial
court’s function to weigh the evidence and determine
credibility, we give great deference to its findings. . . .
In reviewing factual findings, [w]e do not examine the
record to determine whether the [court] could have
reached a conclusion other than the one reached. . . .
Instead, we make every reasonable presumption . . .
in favor of the trial court’s ruling.’’ (Internal quotation
marks omitted.) Fairchild Heights, Inc. v. Dickal, 118
Conn. App. 163, 169, 983 A.2d 35 (2009), aff’d, 305 Conn.
488, 45 A.3d 627 (2012).
  Additionally, the trial court, ‘‘as the sole arbiter of
credibility, is free to accept or reject, in whole or in
part, the testimony offered by either party.’’ (Internal
quotation marks omitted.) Housing Authority v.
Brown, supra, 129 Conn. App. 316. It is ‘‘the court’s
exclusive province to weigh the conflicting evidence
[and] determine the credibility of witnesses . . . .
Thus, if the court’s dispositive finding . . . was not
clearly erroneous, then the judgment must be affirmed.
. . . The function of the appellate court is to review,
and not retry, the proceedings of the trial court.’’ (Inter-
nal quotation marks omitted.) Sullivan v. Lazzari, 135
Conn. App. 831, 846, 43 A.3d 750, cert. denied, 305 Conn.
925, 47 A.3d 884 (2012).
   The second count in the plaintiff’s complaint alleged
in relevant part that the defendant was ‘‘in violation of
. . . § 47a-15 (C), which defines ‘serious nuisance’ as
‘conduct which presents an immediate and serious dan-
ger to the safety of other tenants . . . .’ Specifically
. . . the defendant harassed another resident; this
includes the defendant repeatedly placing a floor tile
under [Watrous’] door and then confronting her when
she questioned him about it. The defendant also dragged
bags of trash from his apartment down two flights of
stairs to the exterior of the building, trailing food and
other refuse the entire way. These actions displayed by
the defendant threaten the safety of other tenants
. . . .’’
   The defendant claims that the court improperly found
that his conduct was ‘‘an immediate and serious danger
to the safety of the other tenants’’ because that finding
relied upon a subordinate, erroneous finding that the
defendant had harassed Watrous. The court never made
any findings about whether the defendant harassed
Watrous, however. Rather, in its memorandum of deci-
sion, the court merely summarized Watrous’ testimony
about the defendant placing tiles under her door. The
court did not conclude that the defendant, in fact, hara-
ssed Watrous or that this conduct was essential to its
finding that the defendant’s conduct amounted to a
serious nuisance under § 47a-15 (C). On the contrary,
the court’s decision makes clear that its finding in favor
of the plaintiff on count two was based on the condition
of the defendant’s apartment, not the defendant’s con-
duct toward Watrous.
   The record supports the court’s conclusion that the
condition of the apartment constituted a serious nui-
sance because it presented an immediate and serious
danger to the safety of the other tenants. In addition
to the thirteen photographs of the defendant’s apart-
ment that were entered into evidence, the court heard
from LeBlanc, who testified that there were piles of
garbage and dishes with rotten food scattered through-
out the apartment, both the sink and toilet were inopera-
ble because they were clogged, and the oven and stove
were covered in grease, which presented a fire hazard.
There was ample evidence, therefore, to support the
court’s conclusion that the condition of the apartment
was ‘‘squalid, unsanitary, and a public health threat to
the other tenants,’’ which presented an immediate and
serious danger to the safety of the other tenants. Conse-
quently, the court’s finding that the defendant’s conduct
constituted a serious nuisance pursuant to § 47a-15 (C)
was not clearly erroneous.
                           III
  Although difficult to discern from his brief, the defen-
dant also appears to challenge certain factual findings
as clearly erroneous and claims, without support, that
two of the court’s findings indicate that the court was
implicitly biased against him. We decline to review
these claims because he did not adequately brief them.
   The following additional procedural background pro-
vides the necessary context for consideration of the
defendant’s claims. After filing this appeal, the defen-
dant filed a motion for articulation of the court’s deci-
sion. Specifically, he sought articulation of the court’s
finding that the plaintiff had reasonably accommodated
the defendant during the months of January through
May, 2019. The court’s finding in this respect apparently
related to the defendant’s special defense alleging that,
because of his disability, he was entitled to an accom-
modation by way of additional time to prepare for a
reinspection of his apartment.6 After the trial court
denied the motion for articulation, the defendant sought
review in this court. We granted review and ordered
the court to articulate the factual and legal basis for
its determination that the defendant was reasonably
accommodated. The court issued its articulation on
February 6, 2020, explaining that, although there was
no evidence in the record that the defendant ever had
requested a reasonable accommodation, the plaintiff
nonetheless had attempted to accommodate the defen-
dant.
  On appeal, the defendant has not raised a claim under
the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq. (2018), or any other state or federal law
or regulation affording protections to an individual with
disabilities. Instead, he challenges as erroneous the
court’s finding that he was reasonably accommodated
and claims that the court engaged in implicit bias
against him as a person with disabilities. His briefs
before this court, however, are completely devoid of
any legal analysis. The defendant’s argument mostly
restates portions of the record, without providing any
context or explanation of how those facts support or
relate to his legal claims. The only authorities he cites
are an Iowa criminal case discussing a defendant’s
request for an implicit bias jury instruction and an Amer-
ican Bar Association publication about implicit biases
and disabilities. The defendant has failed to explain
why either authority is instructive in light of the facts
of this case or how the specific findings he challenges
are relevant to the court’s judgment.
   Our appellate courts consistently have held that
‘‘[a]nalysis, rather than mere abstract assertion, is
required in order to avoid abandoning an issue by failure
to brief the issue properly.’’ (Internal quotation marks
omitted.) Burton v. Dept. of Environmental Protection,
337 Conn. 781, 803, 256 A.3d 655 (2021); see also Kelib
v. Connecticut Housing Finance Authority, 100 Conn.
App. 351, 353, 918 A.2d 288 (2007). Where a party cites
no law and provides no analysis in support of a claim,
we decline to review it. State v. Holmes, 176 Conn. App.
156, 185, 169 A.3d 264 (2017), aff’d, 334 Conn. 202,
221 A.3d 407 (2019). We therefore do not address the
defendant’s claims concerning whether he was reason-
ably accommodated or that the court’s findings were
the result of implicit bias.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Kapa Associates v. Flores, 35 Conn. Supp. 274, 408 A.2d 22 (1979).
  2
     General Statutes § 47a-15 provides in relevant part: ‘‘Prior to the com-
mencement of a summary process action, except in the case in which the
landlord elects to proceed under sections 47a-23 to 47a-23b, inclusive, to
evict based . . . on conduct by the tenant which constitutes a serious nui-
sance . . . the landlord shall deliver a written notice to the tenant specifying
the acts or omissions constituting the breach and that the rental agreement
shall terminate upon a date not less than fifteen days after receipt of the
notice. If such breach can be remedied by repair by the tenant or payment
of damages by the tenant to the landlord, and such breach is not so remedied
within such fifteen-day period, the rental agreement shall terminate . . . .
For the purposes of this section, ‘serious nuisance’ means . . . (B) substan-
tial and wilful destruction of part of the dwelling unit or premises [or] (C)
conduct which presents an immediate and serious danger to the safety of
other tenants or the landlord . . . .’’ (Emphasis added.)
   3
     The complaint also alleged five counts for breach of the lease agreement.
On the morning of trial, however, the plaintiff withdrew those counts.
   4
     The plaintiff did not cross appeal the court’s judgment against it on
count one of its complaint alleging a serious nuisance under § 47a-15 (B).
   5
     General Statutes § 47a-23 (a) provides in relevant part: ‘‘When the owner
or lessor . . . desires to obtain possession or occupancy of any land or
building, [or] any apartment in any building . . . and (1) when a rental
agreement or lease of such property, whether in writing or by parol, termi-
nates for any of the following reasons . . . (G) nuisance, as defined in
section 47a-32, or serious nuisance, as defined in section 47a-15 . . . such
owner or lessor . . . shall give notice to each lessee or occupant to quit
possession or occupancy of such land, building, [or] apartment . . . at least
three days before the termination of the rental agreement or lease, if any,
or before the time specified in the notice for the lessee or occupant to quit
possession or occupancy.’’
   Section 47a-23 (b) prescribes the form of the notice to quit. It provides
in relevant part that the notice shall be in a writing that substantially follows
this template: ‘‘I (or we) hereby give you notice that you are to quit possession
or occupancy of the (land, building, apartment . . .), now occupied by you
at (here insert the address, including apartment number . . . as applicable),
on or before the (here insert the date) for the following reason (here insert
the reason or reasons for the notice to quit possession or occupancy using
the statutory language or words of similar import, also the date and place
of signing notice). . . .’’ (Internal quotation marks omitted.) General Stat-
utes § 47a-23 (b).
   6
     On April 2, 2019, six days after it served the defendant with the notice
to quit, the plaintiff apparently attempted to deliver to the defendant a letter
notifying the defendant that he had failed his apartment inspection on March
26, 2019, and that his apartment was scheduled for a reinspection on April
18, 2019.